

                                        














LOGAN’S ROADHOUSE, INC. NON-QUALIFIED SAVINGS PLAN,
AS AMENDED AND RESTATED JANUARY 1, 2014





































1



--------------------------------------------------------------------------------



SECTION 1
Purpose and Administration


1.1.
Name of Plan. Logan’s Roadhouse, Inc. (the “Company”), located at 3011 Armory
Drive, Suite 300 Nashville, TN 37204 and with employer tax identification number

62-1602074, hereby adopts the Logan’s Roadhouse, Inc. Non-Qualified Savings Plan
(the “Plan”), as set forth herein including the variable provisions selected and
agreed to by the Company.


1.2. Effective Date. The effective date of this Plan is January 1, 2014. This
Plan, originally effective as of October 2, 2006 is amended and restated in its
entirety.


1.3.
Purpose. The Company has established the Plan primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees of the Employers. The Plan is intended:



(1) to comply with Code section 409A and official guidance issued thereunder for
amounts earned or vested after December 31, 2004, while any amounts earned and
vested prior to January 1, 2005 are not intended to be subject to the provisions
of Code section 409A, to the fullest extent permitted by Code section 409A and
official guidance thereunder, and


(2) to be “a plan which is unfunded and is maintained by an employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.
  
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.


The Company intends that the Plan (and each trust under the Plan as described in
Section 6.1) shall be treated as unfunded for tax purposes and for purposes of
Title I of ERISA. The Plan is not intended to qualify under Code section 401(a).
The Company’s obligations hereunder, if any, to a Participant (or to a
Participant’s beneficiary) shall be unsecured and shall be a mere promise by the
Company to make payments hereunder in the future. A Participant (or the
Participant’s beneficiary) shall be treated as a general unsecured creditor of
the Company.


1.4.
Administration.



(a)
General. The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall serve at the pleasure of the Company’s Board of Directors
and may be removed by such Board, with or without cause. The Plan Administrator
may resign upon prior written notice to the Company’s Board of Directors.






2



--------------------------------------------------------------------------------



The Plan Administrator shall have the powers, rights and duties set forth in the
Plan and shall have the power, in the Plan Administrator’s sole and absolute
discretion, to determine all questions arising under the Plan, including the
determination of the rights of all persons with respect to the Plan and to
interpret the provisions of the Plan and remedy any ambiguities,
inconsistencies, or omissions. Any decisions of the Plan Administrator shall be
final and binding on all persons with respect to the Plan and the benefits
provided under the Plan. The Plan Administrator may delegate the Plan
Administrator’s authority under the Plan to one or more officers or employees of
the Company; provided, however, that (a) such delegation must be in writing, and
(b) the officers or employees of the Company to whom the Plan Administrator is
delegating authority must accept such delegation in writing.


If a Participant is serving as the Plan Administrator (either individually or as
a member of a committee), the Participant may not decide or determine any matter
or question concerning such Participant’s benefits under the Plan that the
Participant would not have the right to decide or determine if the Participant
were not serving as the Plan Administrator.




SECTION 2
Definitions


For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:


2.1.
Affiliate. “Affiliate” means any corporation, partnership, joint venture,
association or similar organization or entity:



In which the Company owns, directly or indirectly, a majority of equity
interests.    
                    
2.2.
Annual Bonus. “Annual Bonus” means an amount payable to an eligible Employee
under an annual bonus plan of the Company or an Affiliate.





2.3.
Base Pay. “Base Pay” means the regular base salary paid to an eligible Employee
by the Company or an Affiliate.



2.4.
Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Any reference to a section of the Code includes any comparable section or
sections of any future legislation that amends, supplements or supersedes that
section.



2.5.
Company. “Company” means the corporation set forth in Section 1.1.



2.6.
Compensation. “Compensation” means:




3



--------------------------------------------------------------------------------





Base Pay


Incentive Bonus


Annual Bonus
        
2.7.
Deferral Election. “Deferral Election” means a written irrevocable election
filed by the Participant with the Employer specifying the amount of Compensation
to be deferred by the Participant for a Plan Year.



2.8.
Deferred Compensation Account. “Deferred Compensation Account” means the
bookkeeping account maintained under the Plan in the Participant’s name to
reflect amounts deferred under the Plan pursuant to Section 3 (as adjusted under
Section 4) and any Employer Contributions made on behalf of the Participant
pursuant to Section 3 (as adjusted under Section 4). The Deferred Compensation
Account shall be hypothetical in nature and shall be maintained for bookkeeping
purposes only. Neither the Plan nor the Deferred Compensation Account shall hold
any actual funds or assets. The Deferred Compensation Account shall consist of a
Participant’s entire account balance, including his Elective Deferred Account,
Employer Matching Account and Employer Discretionary Account.



2.9.
Distribution Election. “Distribution Election” means a written irrevocable
election filed by the Participant with the Employer specifying the time and form
of payment pursuant to a Deferral Election and any corresponding Employer
Contributions credited by the Employer with respect to such deferred
Compensation. At the time a Participant completes his Deferral Election, he may
designate the time and form of payment of such deferred Compensation (and
earnings thereon) and corresponding Employer Contributions (and earnings
thereon) as follows.



(a)
Time. A Participant may elect to have the portion of his Elective Deferred
Account and the corresponding portion of his Employer Matching Account, if any,
related to amounts deferred under a Deferral Election, paid to the Participant
in a lump sum payment (unless otherwise elected as set forth below) upon the
earlier of: (1) an In-Service Date designated by the Participant, or (2) the
date of the Participant’s Separation from Service; provided, however, that
payment upon a Participant's Separation from Service shall be distributed in a
lump sum or per the installments selected within 90 days following the close of
the Plan Year following your Separation from Service; and



(b)
Form. For payments commencing as a result of a Participant’s Separation from
Service related to Deferral Elections effective on or after January 1, 2014, a
Participant may elect to have the portion of his Elective Deferred Account and
the corresponding portion of his Employer Matching Account, if any, related to




4



--------------------------------------------------------------------------------



amounts deferred under a Deferral Election paid to the Participant in annual
installments:


Over a period of up to 10 years; the initial distribution will be processed
within 90 days of the close of the Plan Year following your Separation from
Service.
 
For payments commencing as a result of a Participant’s Separation from Service
related to Deferral Elections effective prior to January 1, 2014, a Participant
may have elected to have the portion of his Elective Deferred Account and the
corresponding portion of his Employer Matching Account, if any, related to
amounts deferred under a Deferral Election paid in quarterly installments:


Over a period of up to 10 years; the initial distribution will be processed
within 90 days of the close of the Plan Year following your Separation from
Service.


2.10.
Elective Deferred Account. “Elective Deferred Account” means the bookkeeping
account maintained to reflect the portion of a Participant’s: (a) Base Pay, (b)
Incentive Bonus, and (c) Annual Bonus (as selected in Section 2.6), deferred
under the Plan pursuant to Section 3 (as adjusted under Section 4). The Elective
Deferred Account shall be hypothetical in nature and shall be maintained for
bookkeeping purposes only. Neither the Plan nor the Elective Deferred Account
shall hold any actual funds or assets.



2.11.
Employee. “Employee” means an employee of an Employer who meets the eligibility
criteria set forth in Section 3.1 of the Plan and who is a member of a select
group of management or highly compensated employees as defined under ERISA or
the regulations thereunder.



2.12.
Employer. “Employer” means, individually, the Company and each Participating
Employer. The Company and any Participating Employers are sometimes collectively
referred to herein as the “Employers.”



2.13.
Employer Contributions. “Employer Contributions” mean any Employer Discretionary
Contributions credited to a Participant’s Employer Discretionary Account and any
Employer Matching Contributions credited to a Participant’s Employer Matching
Account.



2.14.
Employer Discretionary Account. “Employer Discretionary Account” means the
bookkeeping account maintained to reflect Employer Discretionary Contributions
made on behalf of the Participant under the Plan pursuant to Section 3.5(a) (as
adjusted under Section 4). The Employer Discretionary Account shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only.
Neither the Plan nor the Employer Discretionary Account shall hold any actual
funds or assets.






5



--------------------------------------------------------------------------------



2.15.
Employer Discretionary Contributions. “Employer Discretionary Contributions”
mean any Employer discretionary contributions credited to a Participant’s
Employer Discretionary Account pursuant to Section 3.5(a).



2.16.
Employer Matching Account. “Employer Matching Account” means the bookkeeping
account maintained to reflect Employer Matching Contributions with respect to:
(a) Base Pay, (b) Incentive Bonus, and (c) Annual Bonus made on behalf of the
Participant pursuant to Section 3.5(b) (as adjusted under Section 4). The
Employer Matching Account shall be hypothetical in nature and shall be
maintained for bookkeeping purposes only. Neither the Plan nor the Employer
Matching Account shall hold any actual funds or assets.



2.17.
Employer Matching Contributions. “Employer Matching Contributions” mean any
Employer matching contributions credited to a Participant’s Employer Matching
Account pursuant to Section 3.5(b).



2.18.
ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Any reference to a section of ERISA includes any
comparable section or sections of any future legislation that amends,
supplements or supersedes that section.



2.19.
Incentive Bonus. “Incentive Bonus” means an amount payable to an eligible
Employee under a bonus plan of the Company or an Affiliate, other than an Annual
Bonus.



2.20.
In-Service Date. “In-Service Date” means January 1 of any year at least twenty
four (24) months after the end of the period in which the deferred amount is
earned.



2.21.
Investment Options. The Plan Administrator will designate the hypothetical
“Investment Options” available for Participant selection from time to time.



2.22.
Participant. “Participant” means an Employee who meets the eligibility criteria
set forth in Section 3.1 and who has made a Deferral Election in accordance with
the terms of the Plan or otherwise had amounts credited to his Deferred
Compensation Account.



2.23.
Participating Employer. “Participating Employer” means any Affiliate of the
Company that adopts the Plan in accordance with Section 7.1:



Which includes the Employers set forth on Appendix A.
        
2.24.
Plan. “Plan” means the nonqualified deferred compensation plan set forth in
Section 1.1.



2.25.
Plan Administrator. The “Plan Administrator” means the committee appointed by
the Company’s Board of Directors.



2.26.
Plan Year. “Plan Year” means:




6



--------------------------------------------------------------------------------





The calendar year. However, if the effective date of the Plan is other than
January 1 of a year, the initial Plan Year shall be a short Plan Year, beginning
on the effective date and ending on the following December 31.        


2.27.
Separation from Service. “Separation from Service” or “Separates from Service”
means a “separation from service” within the meaning of Code section 409A.



2.28.
Subsequent Deferral Election. “Subsequent Deferral Election” means an election
to change the time or form of payment of a Participant’s Deferred Compensation
Account balance pursuant to Section 5.5.



2.29.
Termination for Cause. “Termination for Cause” means the Participant’s gross
negligence, fraud, dishonesty, or willful violation of any law or significant
policy of the Employer that is committed in connection with the Participant’s
employment by or association with the Company or Affiliate.



2.30.
Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from:



(a)
A sudden and unexpected illness or accident of the Participant, the
Participant’s beneficiary, the Participant’s spouse, or the Participant’s
dependent (as defined in Code section 152(a));



(b)
Loss of Participant’s property due to casualty; or





(c)
Such other similar extraordinary and unforeseeable circumstances resulting from
events beyond the control of the Participant.



Whether a Participant has an Unforeseeable Emergency shall be determined in the
sole discretion of the Plan Administrator.


2.31.
Valuation Date. “Valuation Date” means each business day the financial markets
and Wells Fargo Bank, N.A. are open, unless the underlying investment requires a
less frequent valuation.



2.32.
Other Definitions. In addition to the terms defined in this Section 2, other
terms are defined when first used in Sections of this Plan.








7



--------------------------------------------------------------------------------



SECTION 3
Eligibility, Participation, Deferral Elections, and Employer Contributions


3.1.
Eligibility and Participation. Subject to the conditions and limitations of the
Plan, the following persons are eligible to participate in the Plan



All home office Employees with a rank of Director or above and all field
management with a rank of Regional Manager or above and home office managers
with total earnings of at least the IRS definition of a “Highly Compensated
Employee” in the prior Plan Year. Eligible Employees remain eligible until their
Separation from Service.
    
Any individuals specified above by an Employer may be changed by action of the
Employer for the following Plan Year. An Employee eligible to participate in the
Plan shall become a Participant upon the execution and filing with the Plan
Administrator of a written election to defer a portion of the Employee’s
Compensation, in a form acceptable to the Plan Administrator. A Participant
shall remain a Participant until the entire balance of the Participant’s
Deferred Compensation Account has been distributed.


3.2.
Rules for Deferral and Distribution Elections. Any Employee identified in
Section 3.1 may make a separate Deferral Election to defer receipt of each type
of Compensation selected in Section 2.6 in accordance with the rules set forth
below:



(a)
All Deferral Elections must be made in writing on the form prescribed by the
Plan Administrator and may be accompanied by a Distribution Election with
respect to such Compensation, Employer Contributions and earnings thereon. Each
Deferral Election will be effective only when filed with the Plan Administrator
no later than the date specified by the Plan Administrator. In no event may a
Deferral Election be made later than the last day of the Plan Year preceding the
Plan Year in which the Compensation being deferred is earned.



Notwithstanding the foregoing, (1) if the Plan Administrator determines that any
Compensation qualifies as “performance-based compensation” under Code section
409A, an eligible Employee may elect to defer a portion of such Compensation by
filing a Deferral Election at a later time up until the date six months before
the end of the performance period as permitted by the Plan Administrator, and
(2) in the first year in which an Employee becomes eligible to participate in
the Plan, a Deferral Election may be made with respect to services to be
performed subsequent to the election within 30 days after the date the Employee
becomes eligible to participate in the Plan to the extent permitted under Code
section 409A.


(b)
With respect to Plan Years following the Participant’s initial Plan Year of
participation in the Plan, failure to complete another Deferral Election for a
Plan




8



--------------------------------------------------------------------------------



Year shall constitute a waiver of the Participant’s right to participate in the
Plan for such Plan Year.

3.3.
Amounts Deferred. Commencing on the effective date, a Participant may elect to:



Defer up to 50% of Base Pay.


Defer up to 100% of Incentive Bonus.


Defer up to 100% of Annual Bonus.
    
The amount of Compensation deferred by a Participant shall be credited to the
Participant’s Elective Deferred Account as soon as administratively practicable
after the date the Compensation would be paid to the Participant absent
deferral.


3.4.
Cancellation of Deferral Elections. If a Participant obtains a distribution
under Section 5.4 on account of an Unforeseeable Emergency during a Plan Year,
his Deferral Election for such Plan Year shall be cancelled.



3.5.
Employer Contributions.



(a)
Employer Discretionary Contributions. An Employer may, in its sole discretion,
credit to the Employer Discretionary Account of any Employee employed by that
Employer an amount determined by the Employer in its sole discretion (an
“Employer Discretionary Contribution”) for a Plan Year. Any Employer
Discretionary Contribution for a Plan Year will be credited to a Participant’s
Employer Discretionary Account as soon as administratively practicable after the
Valuation Date specified by the Employer.



(b)
Employer Matching Contributions. An Employer will communicate to Participants at
the beginning of each Plan Year the amount of Participant’s Deferral Elections
it intends to match.



            
SECTION 4
Deferred Compensation Accounts


4.1.
Deferred Compensation Accounts. All amounts deferred pursuant to one or more
Deferral Elections under the Plan and any Employer Contributions shall be
credited to a Participant’s Deferred Compensation Account and shall be adjusted
under Section 4.2.



4.2.
Deferral Account Adjustments and Hypothetical Investment Options. As of each
Valuation Date, the Plan Administrator shall adjust, or direct a third party to
adjust, amounts in a Participant’s Deferred Compensation Account to reflect
earnings (or losses) in the Investment Options attributable to the Participant’s
Deferred Compensation




9



--------------------------------------------------------------------------------



Account. Earnings (or losses) on amounts in a Participant’s Deferred
Compensation Account shall accrue commencing on the date of the initial deferral
and shall continue to accrue until the entire balance in the Participant’s
Deferred Compensation Account has been distributed. Earnings (or losses) shall
be credited to a Participant’s Deferred Compensation Account based on the
results that would have been achieved had amounts credited to the Deferred
Compensation Account been invested as soon as practicable after crediting into
the Investment Options selected by the Participant. Nothing in this Subection
4.2 or otherwise in the Plan, however, will require the Company to actually
invest any amounts in such Investment Options or otherwise.


4.3.
Vesting. A Participant shall be fully vested in the amounts in the Participant’s
Elective Deferred Account attributable to the Participant’s Deferral Elections.
A Participant shall be fully vested in the amount in the Participant’s Deferred
Compensation Account attributable to Employer Contributions.    



Notwithstanding the vesting schedule selected above, and at the Plan
Administrator’s sole discretion, the balance in a Participant’s Deferred
Compensation Account attributable to Employer Contributions may be forfeited
(and neither the Participant nor the Participant’s beneficiaries will have any
rights thereto) if the Participant Separates from Service with the Employer
because of Termination for Cause. Whether a Participant Separates from Service
due to Termination for Cause shall be determined by the Plan Administrator.


4.4.
Investment Options. The Plan Administrator shall specify procedures to allow
Participants to make elections as to the deemed investment of amounts newly
credited to their Deferred Compensation Accounts, as well as the deemed
investment of amounts previously credited to their Deferred Compensation
Accounts. Participant fund selections must be made to the Plan Administrator or
designated agent. Fund selections will be effective within a reasonable period
of time as determined by the means used to communicate such selections and
generally accepted business practices.



The Plan Administrator or its designated agent may take investment instructions
from a Participant as of any business day regarding Investment Options.
Investment elections and/or transfer instructions may be accepted in a manner
determined by the Plan Administrator.


The Plan Administrator shall designate the Investment Options available for
selection under this Section 4.4. Investment Options are selected solely for
purposes of determining hypothetical gains and/or losses to a Participant’s
bookkeeping account. Neither the Plan nor any of the Deferred Compensation
Accounts shall hold any actual funds or assets. The Plan Administrator may
change Investment Options at its discretion.







10



--------------------------------------------------------------------------------



SECTION 5
Payment of Benefits


5.1.
Time and Form of Payment.



(a)
Elective Deferred Account. Payment of the applicable portion of a Participant’s
Elective Deferred Account shall be made in accordance with the Participant’s
Distribution Election made for such deferred Compensation. If no Distribution
Election was made, then payment of such deferred Compensation shall be
distributed in a lump sum within 90 days following the close of the Plan Year
following the Participant’s Separation from Service.



(b)
Employer Matching Account. Payment of the applicable portion of a Participant’s
vested Employer Matching Account shall be made in accordance with the
Participant’s Distribution Election for the deferred Compensation corresponding
to such Employer Matching Contributions. If no Distribution Election was made,
then payment of such deferred Compensation shall be distributed in a lump sum
within 90 days following the close of the Plan Year following the Participant’s
Separation from Service.



(c)
Employer Discretionary Account. Payment of a Participant’s vested Employer
Discretionary Account shall be made in accordance with the Participant’s
Distribution Election for the deferred Compensation corresponding to such
Employer Discretionary Contributions. If no Distribution Election was made, then
payment of such deferred Compensation shall be distributed in a lump sum within
90 days following the close of the Plan Year following the Participant’s
Separation from Service.



(d)
Small Benefit Cashout. Notwithstanding any Distribution Elections made by a
Participant, if the Participant’s Deferred Compensation Account balance is less
than $5,000 at the time the Participant Separates from Service, the full
Deferred Compensation Account balance shall be distributed in a lump sum within
90 days following the close of the Plan Year following the Participant’s
Separation from Service.



5.2.
Payment upon Death of a Participant. Notwithstanding anything in the Plan or any
Distribution Election to the contrary, a Participant’s vested Deferred
Compensation Account shall be paid to the Participant’s beneficiary (designated
in accordance with Section 5.3) in a lump sum payment within 90 days following
the date of the Participant’s death.



5.3.
Beneficiary. The Participant may name a beneficiary or beneficiaries to receive
the balance of the Participant’s vested Deferred Compensation Account in the
event of the Participant’s death prior to the payment of the Participant’s
vested Deferred Compensation Account. To be effective, any beneficiary
designation must be filed in




11



--------------------------------------------------------------------------------



writing with the Plan Administrator in accordance with rules and procedures
adopted by the Plan Administrator for that purpose. A Participant may revoke an
existing beneficiary designation by filing another written beneficiary
designation with the Plan Administrator. The latest beneficiary designation
received by the Plan Administrator shall be controlling. If no beneficiary is
named by a Participant, or if the Participant survives all of the Participant’s
named beneficiaries and does not designate another beneficiary, the
Participant’s Deferred Compensation Account shall be paid in the following order
of precedence:


(a)    The Participant’s spouse;


(b)    The Participant’s estate.


5.4.    Optional Distribution Alternative.


Unforeseeable Emergency. Notwithstanding anything in the Plan or any
Distribution Election to the contrary, if the Plan Administrator determines that
a Participant has incurred an Unforeseeable Emergency, the Participant shall
receive in a lump sum payment all or any portion of the Participant’s vested
Deferred Compensation Account needed to satisfy the Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, but only if the Unforeseeable Emergency may not be relieved (a)
through reimbursement or compensation by insurance or otherwise; (b) by
liquidation of the Participant’s assets to the extent the liquidation of such
assets would not itself cause severe financial hardship; or (c) by cessation of
deferrals under the Plan. A payment on account of an Unforeseeable Emergency
shall not be in excess of the amount needed to relieve such Unforeseeable
Emergency and shall be made within 90 days following the date of such
Unforeseeable Emergency.


5.5.
Changes in Time or Form of Distribution.

    
The Plan permits Subsequent Deferral Elections solely with respect to
distributions under Sections 5.1(a), (b) and (c).


If applicable, the Plan Administrator may establish procedures for making a
Subsequent Deferral Election in accordance with the requirements of Code section
409A. In addition to the requirements the Plan Administrator may establish, a
Participant may make a Subsequent Deferral Election with respect to the portion
of the Elective Deferred Account and the corresponding Employer Matching
Account, if any, attributable to a Deferral Election by filing an irrevocable
written form with the Plan Administrator, but only if the following conditions
are satisfied:


(a)
The election may not take effect until at least twelve (12) months after the
date on which the election is made;






12



--------------------------------------------------------------------------------



(b)
A distribution may not be made earlier than at least five (5) years from the
date the distribution would have otherwise been made; and



(c)
In the case of an election to change the time or form of a distribution related
to a payment at a specified time, the election must be made at least twelve (12)
months before the date of the first scheduled distribution.



5.6.
Effect of Early Taxation. Notwithstanding anything in the Plan or any
Distribution Election to the contrary, if a Participant’s benefits under the
Plan are includible in income pursuant to Code section 409A, such benefits shall
be distributed immediately to the Participant.



5.7.
Permitted Delays. Notwithstanding anything in the Plan to the contrary, any
payment to a Participant under the Plan shall be delayed upon the Plan
Administrator’s reasonable anticipation of one or more of the following events:





(a)
The Company’s deduction with respect to such payment would be eliminated by
application of Code section 162(m); or



(b)
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment delayed pursuant to this Section 5.7 shall be paid in
accordance with Code section 409A.


5.8.
Withholding of Taxes. In connection with the Plan, the Employers, or a properly
designated agent, may withhold any applicable federal, state or local income tax
and employment taxes, including Social Security taxes, at such time and in such
amounts from a benefit payment under the Plan or a Participant’s wages or reduce
a Participant’s Deferred Compensation Account as is necessary to comply with
applicable laws and regulations. The Employers, or a properly designated agent,
shall report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.





SECTION 6
Miscellaneous


6.1.
Rights Unsecured. Any payments by a trust of benefits provided to a Participant
under the Plan shall be considered payment by the Company and shall discharge
the Company from any further liability under the Plan for such payments. Any
funds set aside by the Company for the purpose of meeting its obligations under
the Plan, including any amounts held by Wells Fargo Bank, N.A., as trustee,
shall continue for all purposes to be part of the general assets of the Company
and shall be available to its general creditors in




13



--------------------------------------------------------------------------------



the event of the Company’s bankruptcy or insolvency. The Company’s obligation
under this Plan shall be that of an unfunded and unsecured promise to pay money
in the future.


The Company shall establish and maintain one or more grantor trust(s) to hold
assets to be used for payment of benefits under the Plan.


6.2.
No Enlargement of Rights. Establishment of the Plan shall not be construed to
give any Employee the right to be retained by the Employers or to any benefits
not specifically provided by the Plan. Any liability of the Company to any
Participant, former Participant, or Participant’s beneficiary with respect to a
right to payment under the Plan shall be based solely upon contractual
obligations created by the Plan.



6.3.
Interests Not Transferable. Except as to withholding of any tax under the laws
of the United States or any state or locality and the provisions of Section 5.8,
no benefit payable at any time under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or any other
encumbrance of any kind or to any attachment, garnishment, or other legal
process of any kind. Any attempt by a person (including a Participant or a
Participant’s beneficiary) to anticipate, alienate, sell, transfer, assign,
pledge, or otherwise encumber any benefits under the Plan, whether currently or
thereafter payable, shall be void. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber such person’s
benefits under the Plan, or if by any reasons of such person’s bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Plan,
then the Plan Administrator, in the Plan Administrator’s sole discretion, may
terminate the interest in any such benefits of the person otherwise entitled
thereto under the Plan and may hold or apply such benefits in such manner as the
Plan Administrator may deem proper.



6.4.
Domestic Relations Orders.



If applicable and notwithstanding Section 6.3, all or a portion of a
Participant’s Deferred Compensation Account balance may be paid to another
person as specified in a domestic relations order that the Company determines is
qualified (a “Qualified Domestic Relations Order”). For this purpose, a
Qualified Domestic Relations Order means a judgment, decree, or order (including
the approval of a settlement agreement) which:


(a)
is issued pursuant to a state’s domestic relations law;



(b)
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child or other dependent of the Participant;



(c)
creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan;






14



--------------------------------------------------------------------------------



(d)
provides for an immediate lump sum payment as soon as administratively possible
after the Company determines that a Qualified Domestic Relations Order exists;
and



(e)
meets such other requirements established by the Company.



The Plan Administrator shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the Company
may consider the rules applicable to “domestic relations orders” under Code
section 414(p) and ERISA section 206(d), and such other rules and procedures as
it deems relevant. If an order is determined to be a Qualified Domestic
Relations Order, the amount to which the other person is entitled under such
order shall be paid in a lump sum payment as soon as administratively possible
after such determination, but in no event later than 90 days following such
date.


6.5.
Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts in the Deferred Compensation Account of a Participant that cannot be
distributed because of the Plan Administrator’s inability, after a reasonable
search, to locate a Participant or the Participant’s beneficiary, as applicable,
within a period of two years after the distribution date upon which the payment
of benefits became due. Unclaimed amounts shall be forfeited at the end of such
two-year period. These forfeitures will reduce the obligations of the Company,
if any, under the Plan. After an unclaimed amount has been forfeited, the
Participant or beneficiary, as applicable, shall have no further right to
amounts in the Participant’s Deferred Compensation Account.



6.6.
Controlling Law. The laws of the state of Tennessee shall be controlling in all
matters relating to the Plan to the extent not preempted by Federal Law.



6.7.
Words and Headings. Words in the masculine gender shall include the feminine and
the singular shall include the plural, and vice versa, unless qualified by the
context. Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.



6.8.
Action by the Employers. Except as otherwise specifically provided herein, any
action required of or permitted to be taken by an Employer under the Plan shall
be by resolution of its Board of Directors or by resolution of a duly authorized
committee of its Board of Directors or by action of a person or persons
authorized by resolution of such Board of Directors or such committee.



6.9.
No Fiduciary Relationship. Nothing contained in this Plan, and no action taken
pursuant to its provisions by either the Employers or the Participants shall
create, or be construed to create a fiduciary relationship between the Employer
and the Participant, a designated beneficiary, other beneficiaries of the
Participant, or any other person.






15



--------------------------------------------------------------------------------



6.10.
Claims Procedures.



(a)
Initial Review. Any person (hereinafter referred to as a “Claimant”) who
believes that he or she is being denied a benefit to which he or she may be
entitled under the Plan may file a written request for such benefit with the
Plan Administrator. Such written request must set forth the Claimant’s claim and
must be addressed to the Plan Administrator, at the Company’s principal place of
business. Upon receipt of a claim, the Plan Administrator shall advise the
Claimant that a reply will be forthcoming within 90 days and shall deliver a
reply within 90 days. If special circumstances (such as for a hearing) require a
longer period, the Plan Administrator may extend the reply period for an
additional 90 days so long as the Plan Administrator notifies the Claimant in
writing, prior to the expiration of the 90 day period, of the reasons for an
extension of time. If the claim is denied in whole or in part, the Plan
Administrator shall issue a written determination, using language calculated to
be understood by the Claimant, setting forth:



(1)
The specific reason or reasons for such denial;



(2)
The specific reference to pertinent provisions of the Plan upon which such
denial is based;



(3)
A description of any additional material or information necessary for the
Claimant to perfect the Claimant’s claim and an explanation why such material or
such information is necessary; and



(4)
Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, including the time limits for requesting such a
review and the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.



(b)
Review of Denial. Within 60 days after the receipt by the Claimant of the
written determination described above, the Claimant may request in writing, that
the Plan Administrator review the initial claim determination. The request must
be addressed to the Plan Administrator, at the Company’s principal place of
business. The Claimant or the Claimant’s duly authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claims for
benefits and may submit issues and comments in writing for consideration by the
Plan Administrator. The review will take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.



If the Claimant does not request a review of the Plan Administrator’s
determination within such 60 day period, the Claimant shall be barred and



16



--------------------------------------------------------------------------------



estopped from challenging the Plan Administrator’s determination. If the
Claimant does file a request for review, his request must include a description
of the issues and evidence he deems relevant. Failure to raise issues or present
evidence on review will preclude those issues or evidence from being presented
in any subsequent proceeding or judicial review of the claim.




Within 60 days after the Plan Administrator’s receipt of a request for review,
the Plan Administrator will render a decision. After considering all materials
presented by the Claimant, the Plan Administrator will render a written
determination, written in a manner calculated to be understood by the Claimant
setting forth:


(1)
The specific reasons for the adverse determination;



(2)
The specific references to the pertinent provisions of the Plan on which the
decision is based;



(3)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and



(4)
A statement describing any voluntary appeal procedures offered by the Plan and
the Claimant’s right to obtain the information about such procedures, as well as
a statement of the Claimant’s right to bring an action under ERISA section
502(a).



If special circumstances require that the 60 day time period be extended, the
Plan Administrator will so notify the Claimant in writing before the end of the
60 day period and will render the decision as soon as practicable, but no later
than 120 days after receipt of the request for review.


(c)
Finality of Determinations; Exhaustion of Remedies. To the extent permitted by
law, decisions reached under the claims procedures set forth in this Section
6.10 shall be final and binding on all parties. No legal action for benefits
under the Plan shall be brought unless and until the Claimant has exhausted his
remedies under this Section 6.10. In any such legal action, the Claimant may
only present evidence and theories which the Claimant presented during the
claims procedure. Any claims which the Claimant does not in good faith pursue
through the review stage of the procedure shall be treated as having been
irrevocably waived. Judicial review of a Claimant’s denied claim shall be
limited to a determination of whether the denial was an abuse of discretion
based on the evidence and theories the Claimant presented during the claims
procedure.






17



--------------------------------------------------------------------------------



(d)
Limitations Period. Any suit or legal action initiated by a Claimant under the
Plan must be brought by the Claimant no later than one year following a final
decision on the claim for benefits by the Plan Administrator. The one-year
limitation on suits for benefits will apply in any forum where a Claimant
initiates such suit or legal action.



(e)
Disability Claims. Claims for disability benefits shall be determined under DOL
Regulation section 2560.503-1 which is hereby incorporated by reference.



6.11.
Notice. Any notice required or permitted to be given under the provisions of the
Plan shall be in writing, and shall be signed by the party giving or making the
same. If such notice, consent or demand is mailed to a party hereto, it shall be
sent by United States certified mail, postage prepaid, addressed to such party’s
last known address as shown on the records of the Employers. Notices to the Plan
Administrator should be sent in care of the Company at the Company’s principal
place of business. The date of such mailing shall be deemed the date of notice.
Either party may change the address to which notice is to be sent by giving
notice of the change of address in the manner set forth above.



6.12.
No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits hereunder.



6.13.
Incapacity of Recipient. If any person entitled to a distribution under the Plan
is deemed by the Plan Administrator to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Plan Administrator may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company and the Plan with respect to
the payment.



6.14.
Corporate Successors. The Plan and the obligations of the Company under the Plan
shall become the responsibility of any successor to the Company by reason of a
transfer or sale of substantially all of the assets of the Company or by the
merger or consolidation of the Company into or with any other corporation or
other entity.



6.15.
Severability. In the event any provision of the Plan shall be held invalid or
illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.



6.16.
Indemnification. To the extent not covered by insurance, the Company shall
indemnify the Plan Administrator, each employee, officer, director, and agent of
the Company, and all persons formerly serving in such capacities, against any
and all liabilities or expenses,




18



--------------------------------------------------------------------------------



including all legal fees relating thereto, arising in connection with the
exercise of their duties and responsibilities with respect to the Plan, provided
however that the Company shall not indemnify any person for liabilities or
expenses due to that person’s own gross negligence or willful misconduct.


6.17.
Compliance with Section 409A. The intent is that payments and benefits under the
Plan comply with or be exempt from Section 409A of the Code and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and the
Plan Administrator shall have complete discretion to interpret and construe this
Agreement and any associated documents in any manner that establishes an
exemption from (or compliance with) the requirements of Code Section 409A.
Notwithstanding any provision of the Plan to the contrary, if at the time of a
Participant’s Separation from Service, the Plan Administrator determines that
the Participant is a “specified employee,” within the meaning of Code Section
409A, then any payment that the Participant becomes entitled to on account of
such Separation from Service shall be paid or provided at the date which is the
earlier of (i) six months and one day after such Separation from Service and
(ii) the date of the Participant’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section shall be paid or provided to the Participant in a lump sum and any
remaining payments due under the Plan shall be paid or provided in accordance
with the normal payment dates the Participant specified herein. For purposes of
Code Section 409A, the Participant’s right to receive any installment payments
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under the Plan specifies a payment period with
reference to a number of days (for example, “payment shall be made within 90
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Plan Administrator.





SECTION 7
Employer Participation


7.1.
Adoption of Plan. Any Affiliate of the Company may, with the approval of the
Company, adopt the Plan by filing with the Company a resolution of its Board of
Directors to that effect.



7.2.
Withdrawal from the Plan by Employer. Any Participating Employer shall have the
right, at any time, upon the approval of, and under such conditions as may be
provided by the Plan Administrator, to withdraw from the Plan in accordance with
the requirements under Code section 409A by delivering to the Plan Administrator
written notice of its election so to withdraw.








19



--------------------------------------------------------------------------------



SECTION 8
Amendment and Termination


8.1.
Amendment or Termination. The Company intends the Plan to be permanent, but
reserves the right to modify, amend or terminate the Plan when, in the sole
discretion of the Company, such amendment or termination is advisable.



8.2.
Effect of Amendment or Termination. No amendment or termination of the Plan
shall reduce or eliminate any vested balance in a Participant’s Deferred
Compensation Account accrued through the date of such amendment or termination.
However, an amendment may freeze or limit future deferrals or credits of
benefits under the Plan on and after the date of such amendment. Upon
termination of the Plan, distribution of Plan benefits shall be made to
Participants and beneficiaries in the manner and at the time described in
Section 5, unless the Company determines in its sole discretion that all such
amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A. Upon termination of the Plan, no further
deferrals of Compensation or crediting of Employer Contributions shall be
permitted; provided, however, earnings, gains and losses shall continue to be
credited to each Participant’s Deferred Compensation Account balance in
accordance with Section 4 until the vested Deferred Compensation Account
balances are fully distributed.






20



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers on this 31st day of December, 2013.




Logan’s Roadhouse, Inc.


By:/s/ Nicole A. Williams


Its: VP/ Controller




ATTEST:


/s/ Sidney Williams


Its: Benefits Administrator







21



--------------------------------------------------------------------------------



APPENDIX A
Participating Employers


Logan’s Roadhouse, Inc.





22

